Ogden, J.
The defendants are appellants from a judgment of the lower court dismissing a rule taken by them, and rejecting the report of amicable compoun-ders selected by the parties to decide the matter in dispute between them, and also from an order of the lower court granting leave to the plaintiff to discontinue his suit.
The Plaintiff took outan attachment in a suit against the defendants for services rendered to them as their agents in selling and delivering coals, and making disbursements and advances for them.
The only defence set up in the answer of the defendants was the plea of the general issue. The parties then entered into an agreement that one W. T. *464Richards should he there one week from the date of that agreement, fix the amount due by either of them to the other, and that the decision thus made by Richards should be entered up at once'by the judgment of the Court without appeal.
This agreement was entered into on the 1st of February, 1853, and on the 3d of February, 1853, it was modified by a further agreement to the effect that D. W. Cerode should act with Richards, with power in case of disagreement to name an umpire. In this second agreement it was expressly stated \hat Richards and Cerode were to be considered as aniicable compounders. On the 5th February, 1853, the amicable compounders filed their report in which they state that after a careful examination of all the vouchors and accounts pertaining to the business between the parties, they find that D. T. Donovan is justly indebted to Owen & Ihmsen in the sum of twenty thousand one hundred and forty-eight dollars and fifty cents.
The defendants took a rule on the plaintiffs to show cause why the report should no t be homologated, and judgment entered up against them in conformity with it. For answer the defendants set up several objections, and among others that the arbitrators were not sworn as required by articles 3078 of the Oivil Code, and 448 of the Code of Practice. The Court below sustained the objections, and rejected the report of the plaintiff, and then, on leave granted, discontinued his suit.
It is contended by the appellee’s counsel that the correctness of the judgment of the lower court in rejecting the report of the arbitrators, cannot be inquired into by us, and that the motion to dismiss the appeal on the ground that such a judgment is not a final one, ought to have been sustained. In passing upon the motion to dismiss the appeal, wo only noticed the point as to the right of taking an appeal from an order granting leave to discontinue, and being of opinion that such right existed, it was unnecessary at that stage of the case to decide any other point. The case of Roman v. Kernion & Forstall, cited by the appellee’s counsel, was different from this. That was a case of the report of auditors appointed to examine accounts. It was held that the order of court homologating the report was not such an order as could bo appealed from. The case of an award rendered by amicable compounders, is altogether different. The court has no power to revise their award. If the proceedings have been regular, the party in whose favor the award has been rendered, has a right to claim for it the effect of a definitive judgment. O. P. 46. From a judgment rejecting the award on the ground of informalities, the party in whose favor it has been rendered has a right to prosecute an appeal, because the judgment is a final and definite one as to the right claimed by virtue of the award. If on this appeal it could have been shown that all the formalities required by law after the parties had entered into the submission, had been complied with, the defendants would have been entitled to a judgment in their favor for the award. Without noticing however all of the informalities complained of, it is sufficient to state that it appears no oath was taken by the arbitrators. This objection was sufficient to annul the award. L. C. 3078; C. P. 448 ; Locke v. Dakin & Dakin, 15 L. R., 426, and 9th An. By the agreement between the parties, the time for the submission was limited to one week, and if it had not been so limited, the power of the arbitrators could only have continued in force during three months. C. C., Art. 3072. The consequence therefore of the rejection of the award was that unless a new submission had been volun*465tarily entered into, the ease was withdrawn entirely from arbitration. If this claim of the defendants, which was submitted to the amicable compounders, had been pleaded in the defendants’ answer by way of reconvention, the defendants would have been allowed to prosecute it notwithstanding the plaintiff having discontinued his suit. As, however, no such demand was set up in the pleadings, the consequence necessarily followed, that the suit was at end when then plaintiff discontinued.
The judgment of the court below is therefore affirmed with costs.